SECOND DIVISION
                                  ANDREWS, P. J.,
                               MILLER and BRANCH, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules


                                                                    September 3, 2015




In the Court of Appeals of Georgia
 A15A1050. IN THE INTEREST OF B. C., A CHILD.

      MILLER, Judge.

      The State filed a petition alleging that then 13-year-old B. C. committed the

delinquent acts of aggravated sodomy, aggravated child molestation and child

molestation. At the adjudicatory hearing, B. C. informed the juvenile court that,

pursuant to plea negotiations with the State, he intended to enter an Alford1 plea to

the child molestation charge in exchange for dismissal of the remaining charges.2 The

trial court denied B. C.’s request, finding that OCGA § 15-11-580, which the



      1
          North Carolina v. Alford, 400 U. S. 25 (91 SCt 160, 27 LE2d 162) (1970).
      2
         We note that aggravated sodomy and aggravated child molestation are
designated felonies when allegedly committed by a juvenile aged 13 to 17 years. See
OCGA § 15-11-560. The superior court has original jurisdiction over those offenses,
unless the State elects to decline prosecution in superior court and the case is
transferred to the juvenile court. Id.
legislature enacted in 2013 as part of the new Juvenile Code, does not authorize the

entry of an Alford plea in juvenile court. This Court granted B. C.’s application for

interlocutory review. On appeal, B. C. contends, and the State agrees, that the juvenile

court erred in finding that OCGA § 15-11-580 prohibits Alford admissions. For the

reasons that follow, we vacate the juvenile court’s order and remand this case.

      An Alford plea allows an individual accused of a crime to “voluntarily,

knowingly, and understandingly consent to the imposition of a prison sentence even

if he is unwilling or unable to admit his participation in the acts constituting the

crime.” Alford, supra, 400 U. S. at 37. Juvenile courts in Georgia have historically

accepted Alford pleas. See, e.g., In the Interest of J. L. B., 280 Ga. App. 556, 561 (634

SE2d 514) (2006); In the Interest of L. T., 325 Ga. App. 590 (754 SE2d 380) (2014)

(juvenile entered Alford plea while former Juvenile Code was in effect). In this case,

however, the juvenile court narrowly interpreted OCGA § 15-11-580 as precluding

the entry of an Alford plea in juvenile court.

      The interpretation of a statute is a question of law, which this Court reviews de

novo without deference to the juvenile court’s ruling. See Frix v. State, 298 Ga. App.

538, 539 (1) (680 SE2d 582) (2009).



                                           2
              In construing a statute, our goal is to determine its legislative
      purpose. In this regard, a court must first focus on the statute’s text. In
      order to discern the meaning of the words of a statute, the reader must
      look at the context in which the statute was written, remembering at all
      times that the meaning of a sentence may be more than that of the
      separate words, as a melody is more than the notes. If the words of a
      statute, however, are plain and capable of having but one meaning, and
      do not produce any absurd, impractical, or contradictory results, then
      this Court is bound to follow the meaning of those words.


(Citation omitted.) See Frix, supra, 298 Ga. App. at 540 (1). In determining the

legislative purpose, we presume that the statute was enacted by the legislature with

full knowledge of the existing law. See State v. Johnson, 292 Ga. 409, 412 (738 SE2d

86) (2013).

      With these statutory rules of interpretation in mind, we turn to the language of

OCGA § 15-11-580. With regard to the admission or denial of allegations in a

delinquency petition, OCGA § 15-11-580 provides that the child may:

      (1) Deny the allegations of such petition, in which case the court shall
      proceed to hear evidence on such petition; or (2) Admit the allegations
      of such petition, in which case the court shall further inquire to
      determine whether there is a factual basis for adjudication. If so, the
      court may then adjudge such child to have committed a delinquent act.



                                          3
OCGA § 15-11-580 (b). The statute further provides: “[i]f a child stands mute, refuses

to answer, or answers evasively, the court shall enter a denial of the allegations.”

OCGA § 15-11-580 (c).

       The plain language of OCGA § 15-11-580 provides that a child may admit the

allegations in a delinquency petition, and nothing in the statute prohibits admissions

made pursuant to an Alford plea, as long as there is a factual basis for the child’s

delinquency adjudication. See OCGA § 15-11-580 (b) (2).3 Accordingly, we presume

that the General Assembly enacted OCGA § 15-11-580 with the knowledge and

understanding that Alford pleas have historically been accepted in Georgia’s juvenile

courts. See, e.g., In the Interest of J. L. B., supra, 280 Ga. App. at 561; In the Interest

of L. T., supra, 325 Ga. App. at 590.

       Moreover, the provisions of OCGA § 15-11-580 are similar to the arraignment

provisions set forth in the adult Criminal Code, which provide that the adult shall be

required to answer whether he is guilty or not guilty of the charged offense and if he

pleads not guilty or stands mute then the clerk shall record a plea of not guilty. See

OCGA §§ 17-7-93 and 17-7-94. As with OCGA § 15-11-580, the adult arraignment

       3
        See also Skinner v. State, 297 Ga. App. 828, 831 (2) (678 SE2d 526) (2009)
(requiring inquiry into factual basis for Alford plea); accord, Alford, supra, 400 U. S.
at 38 n., 10.

                                            4
statutes make no express reference to the well-established practice of accepting

Alford pleas in Georgia’s state and superior courts. See id.

      Finally, any doubt regarding whether the General Assembly intended to allow

Alford pleas in juvenile court must be resolved in favor of the General Assembly’s

express statement that the Juvenile Code is intended to provide treatment and

rehabilitation for juvenile offenders and “shall be liberally construed to reflect that

the paramount child welfare policy of this state is to determine and ensure the best

interests of its children.” (Emphasis supplied.) OCGA § 15-11-1.

      Since the General Assembly has not expressly prohibited the entry of Alford

pleas in juvenile court, and the juvenile court was required to construe OCGA § 15-

11-580 liberally to ensure B. C.’s best interests, the juvenile court erred in narrowly

interpreting that statute to preclude the entry of an Alford plea. Moreover, we note

that both the State and B. C. believe that an Alford plea is in B. C.’s best interest.

Accordingly, we vacate the juvenile court’s order and remand this case for further

proceedings not inconsistent with this opinion.

      Judgment vacated and case remanded. Andrews, P. J., and Branch, J., concur.




                                          5